                                                             1   Arthur Liou (SBN 252690)
                                                                 Julia Lum (SBN 310291)
                                                             2   Danica Li (SBN 308650)
                                                                 LEONARD CARDER, LLP
                                                             3
                                                                 1330 Broadway, Suite 1450
                                                             4   Oakland, CA 94612
                                                                 Telephone: (510) 272-0169
                                                             5   Facsimile: (510) 272-0174
                                                                 aliou@leonardcarder.com
                                                             6   jlum@leonardcarder.com
                                                                 dli@leonardcarder.com
                                                             7

                                                             8   Attorneys for Defendant
                                                                 UPTE-CWA Local 9119
                                                             9

                                                            10
                                                                                                UNITED STATES DISTRICT COURT
                                                            11
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                                 ISAAC WOLF,                                        Case No. 3:19-cv-02881-WHA
                                                            14          Plaintiff,
                                                                                                                    DEFENDANT UPTE’S REPLY BRIEF IN
                                                            15                 v.                                   SUPPORT OF MOTION TO DISMISS
                                                                                                                    PLAINTIFF’S FIRST AMENDED
                                                            16   UNIVERSITY PROFESSIONAL &                          COMPLAINT
                                                                 TECHNICAL EMPLOYEES,
                                                            17   COMMUNICATIONS WORKERS OF
                                                                 AMERICA LOCAL 9119; JANET                          Date:         September 26, 2019
                                                            18   NAPOLITANO, in her official capacity as            Time:         8:00am
                                                                 President of the University of California;         Courtroom:    12
                                                            19   JOSHUA GOLKA, in his official capacity as          Judge:        Hon. William Alsup
                                                                 Executive Director of the California Public
                                                            20   Employment Relations Board; and XAVIER             Action Filed: May 24, 2019
                                                                 BECERRA, in his official capacity as Attorney
                                                            21   General of California,
                                                            22          Defendants.
                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28

                                                                                     DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                                                                                      TABLE OF CONTENTS
                                                             1
                                                                 INTRODUCTION ...............................................................................................................................1
                                                             2

                                                             3   ARGUMENT ......................................................................................................................................3

                                                             4   I.        There Is No Reasonable Expectation that Wolf Will Rejoin UPTE, Making His
                                                                           Declaratory Relief Claims Moot .............................................................................................3
                                                             5
                                                                 II.       Wolf Signed an Explicit Membership Agreement Consenting to Payroll Deductions,
                                                             6             Even if Mandatory Agency Fees Were Outlawed ...................................................................5
                                                             7             A.         Janus Addressed the Rights of Nonmembers, Not Voluntary Union
                                                             8                        Members Like Wolf ....................................................................................................6

                                                             9             B.         The Supreme Court Has Not Applied a Heightened Waiver Analysis to
                                                                                      Contractual Agreements Limiting First Amendment Rights.......................................7
                                                            10
                                                                           C.         Even Applying a Heightened Waiver Analysis, Wolf Waived His Rights
                                                            11                        When He Signed UPTE’s Membership Agreement ....................................................8
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                           D.         California Government Code Section 1157.12 Superseded UPTE’s
LEONARD CARDER, LLP




                                                                                      Collective Bargaining Agreement with Regard to Cancellation of
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                                                      Deductions ...................................................................................................................9
                                                            14
                                                                 III.      Enforcement of an Agreement Between Private Parties Is Not State Action ..........................9
                                                            15
                                                                 IV.       Wolf Did Not, and Cannot, Plead that California Government Code Section 3583
                                                            16             Was Applied to Him ..............................................................................................................11
                                                            17   CONCLUSION .................................................................................................................................13
                                                            18
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                                                         i
                                                                                        DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                                                                                    TABLE OF AUTHORITIES
                                                             1   Federal Cases
                                                             2   Abood v. Detroit Board of Education,
                                                             3     431 U.S. 209 (1977) ................................................................................................................. 1, 10

                                                             4   ACLU of Mass. v. U.S. Conference of Catholic Bishops,
                                                                   705 F.3d 44 (1st Cir. 2013) ............................................................................................................ 4
                                                             5
                                                                 Already, LLC v. Nike, Inc.,
                                                             6     568 U.S. 85 (2013) ......................................................................................................................... 3
                                                             7   Am. Rivers v. Nat’l Marine Fisheries,
                                                             8     126 F.3d 1118 (9th Cir. 1997) ........................................................................................................ 4

                                                             9   Anderson v. Service Employees International Union Local 503,
                                                                   No. 3:18-cv-02013-HZ, 2019 WL 4246688 (D. Or. Sept. 4, 2019) ........................................... 2, 7
                                                            10
                                                                 Arizonans for Official English v. Arizona,
                                                            11     520 U.S. 43 (1997) ......................................................................................................................... 3
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   Babb v. Cal. Teachers Ass’n,
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP




                                                                   378 F. Supp. 3d 857 (C.D. Cal. 2019) ...................................................................................... 4, 12
                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14   Belgau v. Inslee,
                                                                   No. 18-5620 RJB, 2018 WL 4931602, (W.D. Wash. Oct. 11, 2018)................................... 1, 6, 10
                                                            15
                                                                 Belgau v. Inslee,
                                                            16     359 F. Supp. 3d 2000 (W.D. Wash. 2019) .................................................................... 2, 7, 10, 11
                                                            17   Bermudez v. Serv. Employees Int’l Union, Local 521,
                                                                   No. 18-cv-04312-VC, 2019 WL 1615414, at *2 (N.D. Cal. Apr. 16, 2019) .................................. 2
                                                            18
                                                                 Brady v. United States,
                                                            19
                                                                   397 U.S. 742 (1970) ................................................................................................................... 7, 8
                                                            20
                                                                 Cal. Statewide Law Enforcement Ass’n,
                                                            21     PERB Decision No. 2089-S (Cal. Public Employment Relations Bd. Dec. 31, 2009), 2009 WL
                                                                   8154981 ........................................................................................................................................ 11
                                                            22
                                                                 Chicago Teachers Union, Local No. 1. v. Hudson,
                                                            23     475 U.S. 292 (1986) ..................................................................................................................... 10
                                                            24
                                                                 Cohen v. Cowles Media Co.,
                                                            25     501 U.S. 663 (1991) ............................................................................................................... 5, 7, 8

                                                            26   Colonie Fiber Co. v. NLRB,
                                                                   163 F.2d 65 (2d Cir. 1947) ........................................................................................................... 11
                                                            27

                                                            28
                                                                                                                                          ii
                                                                                         DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                                 Cooley v. Cal. Statewide Law Enf’t Ass’n,
                                                             1     No. 2:18-cv-02961-JAM-AC, 2019 WL 331170, (E.D. Cal. Jan. 25, 2019) ................................. 2
                                                             2
                                                                 Cooley v. Cal. Statewide Law Enf’t Ass’n,
                                                             3     385 F. Supp. 3d 1077 (E.D. Cal. 2019) ..................................................................................... 2, 7

                                                             4   D.H. Overmyer Co. v. Frick Co.,
                                                                   405 U.S. 174 (1972) ....................................................................................................................... 8
                                                             5
                                                                 Dingle v. Stevenson,
                                                             6     840 F.3d 171 (4th Cir. 2016) .......................................................................................................... 7
                                                             7
                                                                 Fisk v. Inslee,
                                                             8     No. C16-5889RBL, 2017 WL 4619223 (W.D. Wash. Oct. 16, 2017) ....................................... 2, 6

                                                             9   Fisk v. Inslee,
                                                                   759 F. App’x 632, 2019 WL 141253 (9th Cir. 2019)......................................................... 2, 4, 5, 6
                                                            10
                                                                 Gerstein v. Pugh,
                                                            11     420 U.S. 103 (1975) ....................................................................................................................... 4
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                 Golden v. Zwickler,
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13     394 U.S. 103 (1969) ....................................................................................................................... 3
    ATTORNEYS




                                                            14   Horwath v. NLRB,
                                                                   539 F.2d 1093 (7th Cir. 1976) ...................................................................................................... 11
                                                            15
                                                                 Janus v. AFSCME Council 31,
                                                            16     138 S. Ct. 2448 (2018) .......................................................................................................... passim
                                                            17   Johnson v. Zerbst,
                                                                   304 U.S. 458 (1938) ....................................................................................................................... 8
                                                            18
                                                            19   Kidwell v. Transp. Comm. Int’l Union,
                                                                    946 F.2d 283 (4th Cir. 1991) ......................................................................................................... 2
                                                            20
                                                                 Knox v. Serv. Employees Int’l Union, Local 1000,
                                                            21     567 U.S. 298 (2012) ................................................................................................................. 4, 10
                                                            22   Messman v. Helmke,
                                                                  133 F.3d 1042 (7th Cir. 1998) ...................................................................................................... 10
                                                            23

                                                            24   NLRB v. U.S. Postal Serv.,
                                                                   827 F.2d 548 (9th Cir. 1987) .......................................................................................................... 6
                                                            25
                                                                 O’Callaghan v. Regents of the Univ. of California,
                                                            26     No. CV 19-02289JVS(DFMx), 2019 WL 2635585, (C.D. Cal. June 10, 2019) ............................ 2

                                                            27   Ohio Bell Tel. Co. v. Pub. Utilities Comm’n,
                                                                   301 U.S. 292 (1937) ....................................................................................................................... 8
                                                            28
                                                                                                                                       iii
                                                                                        DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                                 Ohno v. Yasuma,
                                                             1     723 F.3d 984 (9th Cir. 2013) .......................................................................................................... 9
                                                             2
                                                                 Perez v. Murray,
                                                             3     No. 18-cv-01437-JSC, 2018 WL 2724241 (N.D. Cal. June 6, 2018) ............................................ 3

                                                             4   Perricone v. Perricone,
                                                                   292 Conn. 187 (2009) ..................................................................................................................... 8
                                                             5
                                                                 Roberts v. AT&T Mobility LLC,
                                                             6     877 F.3d 833 (9th Cir. 2017) ........................................................................................................ 10
                                                             7
                                                                 Rosebrock v. Mathis,
                                                             8     745 F.3d 963 (9th Cir. 2014). ......................................................................................................... 3

                                                             9   Smith v. Superior Ct., Cty. of Contra Costa,
                                                                   No. 18-cv-05472-VC, 2018 WL 6072806, (N.D. Cal. Nov. 16, 2018) .......................................... 2
                                                            10
                                                                 Smith v. Bieker,
                                                            11     No. 18-cv-05472-VC, 2019 WL 2476679 (N.D. Cal. June 13, 2019) ................................... 2, 4, 7
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450




                                                                 Sze v. INS,
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13     153 F.3d 1005 (9th Cir. 1998) .................................................................................................... 3, 4
    ATTORNEYS




                                                            14   Federal Statutes

                                                            15   42 U.S.C. § 1983 ............................................................................................................................ 3, 9

                                                            16   Other Authorities
                                                            17   Cal. Gov’t Code § 3513 (West 2019) ............................................................................................... 11
                                                            18   Cal. Gov’t Code § 3583 (West 2019) ............................................................................................... 11
                                                            19   Cal. Gov't Code § 1157.12 .......................................................................................................... 9, 12
                                                            20
                                                                 Act of June 27, 2018, 2018 Cal. Legis Serv. Ch. 53 (West) .............................................................. 9
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                                                        iv
                                                                                         DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1                                            INTRODUCTION

                                                             2           Plaintiff Isaac Wolf voluntarily joined his union and agreed to pay dues in exchange for the

                                                             3   privileges of union membership and the benefits of union representation. He agreed to financially

                                                             4   support University Professional and Technical Employees, CWA Local 9119 (UPTE) even if “the

                                                             5   law no longer requires nonmembers to pay a fair share fee”—that is, even if the Supreme Court

                                                             6   overturned Abood v. Detroit Board of Education, 431 U.S. 209 (1977), making mandatory agency

                                                             7   fee laws unconstitutional, as it did in Janus v. AFSCME Council 31, 138 S. Ct. 2448 (2018). See

                                                             8   Declaration of Arthur Liou (Liou Decl.), Exh. A, ECF No. 47-2. Given Wolf’s explicit agreement

                                                             9   to be an UPTE member and authorize payroll deductions, there is no basis for claiming that the

                                                            10   voluntary deductions violated his First Amendment rights, and nothing about Janus counsels a

                                                            11   different result.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12           Wolf’s reliance on Janus misunderstands at least two fundamental aspects of the decision.
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   First, Janus held that nonmembers cannot be compelled to pay agency fees, but it did not address
    ATTORNEYS




                                                            14   the rights of members who voluntarily agreed to pay union dues or fees. See 138 S. Ct. at 2486. It

                                                            15   certainly did not find that union members have the constitutional right to immediately end dues

                                                            16   deductions they voluntarily consented to, without regard for the terms of the membership

                                                            17   agreement. Second, and more fundamentally, Janus is explicit that “[b]y agreeing to pay,

                                                            18   nonmembers are waiving their First Amendment rights” and when union members “clearly and
                                                            19   affirmatively consent” to having money deducted, this satisfies the necessary constitutional

                                                            20   standard. Id. That is precisely what Wolf did here when he consented to dues deductions and

                                                            21   agreed that “[i]f I resign . . . my union membership and the law no longer requires nonmembers to

                                                            22   pay a fair share fee, I nevertheless agree voluntarily to contribute my fair share by paying a service

                                                            23   fee in an amount equal to dues.” Liou Decl., Exh. A.

                                                            24           Every Ninth Circuit court that has considered similar post-Janus First Amendment claims

                                                            25   by union members, including this one, have found the membership agreements binding and

                                                            26   rejected plaintiffs’ claims. See, e.g., Belgau v. Inslee, No. 18-5620 RJB, 2018 WL 4931602, at *5
                                                            27   (W.D. Wash. Oct. 11, 2018) (Belgau I) (“Plaintiffs entered into a contract with the Union to be

                                                            28   Union members and agreed in that contract to pay Union dues for one year.”); Belgau v. Inslee, 359
                                                                                                                1
                                                                                     DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   F. Supp. 3d 2000 (W.D. Wash. 2019) (Belgau II); O’Callaghan v. Regents of the Univ. of

                                                             2   California, No. CV 19-02289JVS(DFMx), 2019 WL 2635585, at *3 (C.D. Cal. June 10, 2019)

                                                             3   (individuals affirmatively chose to become members and accept the terms of a contract that could

                                                             4   limit their ability to revoke authorized dues-deductions in exchange for union membership rights);

                                                             5   Smith v. Superior Ct., Cty. of Contra Costa, No. 18-cv-05472-VC, 2018 WL 6072806, at *1 (N.D.

                                                             6   Cal. Nov. 16, 2018) (Smith I) (plaintiff voluntarily became a union member and formed a contract

                                                             7   with the union); Smith v. Bieker, No. 18-cv-05472-VC, 2019 WL 2476679 (N.D. Cal. June 13,

                                                             8   2019) (Smith II); Fisk v. Inslee, No. C16-5889RBL, 2017 WL 4619223 (W.D. Wash. Oct. 16,

                                                             9   2017), aff’d No. 17-35957, 759 F. App’x 632, 2019 WL 141253 (9th Cir. 2019) (a signed

                                                            10   membership card constitutes a valid contract); Cooley v. Cal. Statewide Law Enf’t Ass’n, No. 2:18-

                                                            11   cv-02961-JAM-AC, 2019 WL 331170, at *3 (E.D. Cal. Jan. 25, 2019) (Cooley I) (union
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   membership application constitutes a valid contract); Cooley v. Cal. Statewide Law Enf’t Ass’n,
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   385 F. Supp. 3d 1077 (E.D. Cal. 2019) (Cooley II); Bermudez v. Serv. Employees Int’l Union,
    ATTORNEYS




                                                            14   Local 521, No. 18-cv-04312-VC, 2019 WL 1615414, at *2 (N.D. Cal. Apr. 16, 2019) (agreement

                                                            15   to pay dues was a valid contractual term).

                                                            16           Most recently, in Anderson v. Service Employees International Union Local 503, No. 3:18-

                                                            17   cv-02013-HZ, 2019 WL 4246688 (D. Or. Sept. 4, 2019), the District Court of Oregon dismissed a

                                                            18   complaint alleging that continuing dues deductions for an irrevocable one-year period violated
                                                            19   union members’ First Amendment rights. Following other courts, Anderson held that “where the

                                                            20   employee . . . chooses to join [her union], the union membership money is not coerced” because

                                                            21   “[t]he employee is a union member voluntarily.” Id. at *3 (quoting Kidwell v. Transp. Comm. Int’l

                                                            22   Union, 946 F.2d 283, 292-93 (4th Cir. 1991)). Plaintiffs were not “coerced” into joining, and even

                                                            23   though Janus changed the law, that did not invalidate the contractual obligation created by the

                                                            24   membership agreements because the individuals voluntarily entered into those terms. Id. (“[H]ere,

                                                            25   unlike in Janus, Plaintiffs chose to become dues-paying members of their respective unions, . . . .

                                                            26   In doing so, they acknowledged restrictions on when they could withdraw from membership.”).
                                                            27          As UPTE showed in its motion to dismiss, there is no reason to reach a different outcome

                                                            28   here. Wolf’s claims for prospective relief are moot and all three counts lack the necessary state
                                                                                                                  2
                                                                                 DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   action under 42 U.S.C. § 1983. UPTE’s Motion to Dismiss First Amended Complaint (MTD) 6-7,

                                                             2   14-18, ECF No. 47. But even if that were not the case, his voluntary agreement to pay union dues

                                                             3   or an equivalent service fee on an annually renewing basis is a binding, contractual obligation.

                                                             4   Accordingly, his First Amended Complaint (FAC), ECF No. 39, should be dismissed.

                                                             5                                                  ARGUMENT

                                                             6   I.     There Is No Reasonable Expectation that Wolf Will Rejoin UPTE, Making His
                                                                        Declaratory Relief Claims Moot
                                                             7

                                                             8          All payroll deductions for Wolf stopped months before he filed suit, and there is no

                                                             9   meaningful declaratory relief that could be granted here, since it cannot reasonably be expected that

                                                            10   he would rejoin UPTE, sign the same membership agreement that he claims is unconstitutional,

                                                            11   and then attempt to end the voluntary payroll deductions prematurely. Wolf’s arguments that the
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   mootness exceptions for voluntary cessation and issues “capable of repetition, yet evading review”
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   apply ignore this reality and are incorrect.
    ATTORNEYS




                                                            14          In Golden v. Zwickler, 394 U.S. 103 (1969), for example, the Supreme Court found that a

                                                            15   declaratory relief action challenging leafleting restrictions was moot, because the leaflet intended

                                                            16   to be distributed concerned a candidate who chose not to stand for reelection. Id. at 959. Likewise,

                                                            17   a state employee’s claims against an English-only provision in the state constitution became moot

                                                            18   when she left her employment with the state—since there was no risk the measure would apply to

                                                            19   her, “it became plain that she lacked a still vital claim for prospective relief.” Arizonans for Official

                                                            20   English v. Arizona, 520 U.S. 43, 67 (1997). So too here Wolf has no legally cognizable interest in

                                                            21   the claims for prospective relief. Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014).

                                                            22          As Wolf’s own authorities demonstrate, the “voluntary cessation” exception applies only

                                                            23   when a defendant attempts to moot a case by ending its unlawful conduct in response to litigation.

                                                            24   Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (“We have recognized . . . that a defendant

                                                            25   cannot automatically moot a case simply by ending its unlawful conduct once sued,” emphasis

                                                            26   added); see also Sze v. INS, 153 F.3d 1005, 1008 (9th Cir. 1998) (voluntary cessation exception

                                                            27   applies only if cessation arose “because of the litigation,” quotation marks and citation omitted);

                                                            28   accord Perez v. Murray, No. 18-cv-01437-JSC, 2018 WL 2724241 at *2 (N.D. Cal. June 6, 2018)
                                                                                                               3
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   (citing Sze). In Knox v. Serv. Employees Int’l Union, Local 1000, 567 U.S. 298 (2012), the union

                                                             2   sent out the refunds to class members only after the Supreme Court had granted certiorari—well

                                                             3   into and in response to the ongoing litigation. Unlike in Knox, Wolf’s deductions ended before any

                                                             4   litigation had commenced, consistent with the terms of the membership agreement he signed, so it

                                                             5   is not subject to the “voluntary cessation” exception. FAC ¶¶ 20-23 (deductions ended by February

                                                             6   14, 2019); cf. ACLU of Mass. v. U.S. Conference of Catholic Bishops, 705 F.3d 44, 55 (1st Cir.

                                                             7   2013) (expiration of contract by its own terms is not voluntary cessation).

                                                             8          Wolf’s claims also are not subject to the exception for claims “capable of repetition, yet

                                                             9   evading review,” as discussed in the motion to dismiss. Under that doctrine, the duration of the

                                                            10   challenged action must be too short to fully litigate the claim before it ceases, but there must also

                                                            11   be a reasonable expectation that the plaintiff will be subject to the same action again. Am. Rivers v.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   Nat’l Marine Fisheries, 126 F.3d 1118, 1123 (9th Cir. 1997). So while the duration here—a year or
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   less—is sufficiently short that a claim could not be fully litigated, Wolf ignores that there is no
    ATTORNEYS




                                                            14   reasonable chance he would ever be subject to dues deductions again. Indeed, Wolf makes no

                                                            15   effort to argue that would be the case, even though it is an issue purely within his control. See

                                                            16   Opp’n to UPTE’s MTD 7-9, ECF No. 49.

                                                            17          The primary case Wolf relies on to argue against mootness, Fisk v. Inslee, 759 F. App’x

                                                            18   632 (9th Cir. 2019), is an unpublished decision and is not binding precedent. At the same time,
                                                            19   Fisk involved a putative class action seeking relief on behalf of other similarly situated individuals

                                                            20   and the decision discussed only the duration of the challenged conduct to find it note moot. Id. at

                                                            21   633. But in the context of a class complaint, there are grounds for limiting the application of the

                                                            22   mootness doctrine because of the continued interest and validity of claims brought by other

                                                            23   members of the class, even if named plaintiffs’ claims become moot. See Gerstein v. Pugh, 420

                                                            24   U.S. 103, 110, n. 11 (1975). Wolf, by contrast, has sued in an individual capacity only, making that

                                                            25   aspect of Fisk distinguishable.

                                                            26          Thus, the court should find that Wolf’s claims for prospective relief against the payroll
                                                            27   deductions and against California Government Code section 3583 are moot. See, e.g., Smith II,

                                                            28   2019 WL 2476679, at *1; Babb v. Cal. Teachers Ass’n, 378 F. Supp. 3d 857, 886 (C.D. Cal. 2019).
                                                                                                               4
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1          As discussed next, there is also no question that Wolf is bound by the terms of the

                                                             2   membership agreement that he signed, so he likewise has no claim for damages—indeed, this is

                                                             3   precisely why the Fisk plaintiffs still lost notwithstanding the court’s ruling on mootness. 759 F.

                                                             4   App’x at 633-634 (“Although Appellants resigned their membership in the union and objected to

                                                             5   providing continued financial support, the First Amendment does not preclude the enforcement of

                                                             6   ‘legal obligations’ that are bargained-for and ‘self-imposed’ under state contract law,” quoting

                                                             7   Cohen v. Cowles Media Co., 501 U.S. 663, 668-71 (1991)).

                                                             8   II.    Wolf Signed an Explicit Membership Agreement Consenting to Payroll Deductions,
                                                                        Even if Mandatory Agency Fees Were Outlawed
                                                             9

                                                            10          Even assuming Wolf’s claims for prospective relief are not moot, the FAC fails to state a

                                                            11   claim in light of the membership agreement Wolf voluntarily signed, which is incorporated into the
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   complaint. See FAC ¶ 13; Liou Decl., Exh. A. Throughout his opposition to UPTE’s motion to
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   dismiss, Wolf ignores the terms of his signed membership card to repeat the mantra that any pre-
    ATTORNEYS




                                                            14   Janus agreement is invalid, because it did not—and could not—explicitly advise that Wolf had a

                                                            15   constitutional right not to contribute to the union. See, e.g., Opp’n to UPTE’s MTD 11 (arguing

                                                            16   that Wolf could not have waived his First Amendment rights because “[n]either UPTE nor his

                                                            17   employer informed him of his right not to pay a union because, at the time he signed his union

                                                            18   membership application, the Supreme Court had not yet issued its decision in Janus”).

                                                            19          But Wolf agreed to the continued deduction of voluntary service fees even if he resigned

                                                            20   his membership and “the law no longer requires nonmembers to pay a fair share fee.” Liou Decl.,

                                                            21   Exh. A. The membership agreement explicitly contemplated that at some point in the future,

                                                            22   California law could change so that existing laws mandating agency fees—also known as “fair

                                                            23   share” fees—were no longer effective, but UPTE members would nevertheless agree to financially

                                                            24   support the union because of the benefits of effective union representation. Put simply, UPTE’s

                                                            25   membership agreement came as close as possible to telling members that there could be

                                                            26   circumstances in which they would pay nothing without misstating the law, which, at the time,

                                                            27   required nonmembers to pay agency fees and was constitutional under more than 40 years of

                                                            28   Supreme Court precedent. Even with that understanding, Wolf signed the membership
                                                                                                                5
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   authorization, creating a binding financial obligation that continued after he resigned his

                                                             2   membership. NLRB v. U.S. Postal Serv., 827 F.2d 548, 550 (9th Cir. 1987); Belgau I, 2018 WL

                                                             3   4931602, at *5 (“Plaintiffs entered into a contract with the Union to be Union members and agreed

                                                             4   in that contract to pay Union dues for one year.”); Fisk, 2017 WL 4619223, at *5 (“A worker has

                                                             5   every right to voluntarily associate with a union in order to promote better working conditions and

                                                             6   wages. Correspondingly, a worker can refuse to associate with or join a union. That is her

                                                             7   prerogative. But, once she joins voluntarily, in writing, she has the obligation to perform the terms

                                                             8   of her agreement.”).

                                                             9          At the same time, Janus does not require that union members be explicitly informed of their

                                                            10   First Amendment rights or somehow create a heightened waiver standard applicable to contractual

                                                            11   agreements to pay. Because Wolf “clearly and affirmatively” consented to the payroll deductions at
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   issue here, even under Janus there is no violation of his First Amendment rights, and his claims
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   should be dismissed. Janus, 138 S. Ct. at 2486.
    ATTORNEYS




                                                            14          A.      Janus Addressed the Rights of Nonmembers, Not Voluntary Union Members
                                                                                Like Wolf
                                                            15

                                                            16          Janus itself makes clear that its holding applies only to nonmembers; it does not address the

                                                            17   rights of a union member such as Wolf who voluntarily signed a membership agreement. The very

                                                            18   passage Wolf relies on from Janus illustrates this:
                                                            19          Neither an agency fee nor any other payment to the union may be deducted from a
                                                                        nonmember’s wages, nor may any other attempt be made to collect such a payment,
                                                            20
                                                                        unless the employee affirmatively consents to pay. By agreeing to pay, non-members
                                                            21          are waiving their First Amendment rights, and such a waiver cannot be presumed. . .
                                                                        . Rather, to be effective, the waiver must be freely given and shown by “clear and
                                                            22          compelling” evidence. . . . Unless employees clearly and affirmatively consent before
                                                                        any money is taken from them, this standard cannot be met.
                                                            23

                                                            24   Janus, 138 S. Ct. at 2486 (citations omitted, emphasis added). Janus holds that nonmembers must
                                                            25   consent to financially support a union, but it has little applicability here, because it says nothing
                                                            26   about the rights of union members once they have joined the union.
                                                            27   ///
                                                            28
                                                                                                                    6
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1          The district court decisions that have considered this issue have found that Janus does not

                                                             2   change the rights of members or permit them to abrogate their membership agreements. See, e.g.,

                                                             3   Smith II, 2019 WL 2476679, at *2 (“Janus did not concern the relationship of unions and members;

                                                             4   it concerned the relationship of unions and non-members.”); Belgau II, 359 F. Supp. 3d at 1016

                                                             5   (“Plaintiffs’ assertion that the agreements are not valid because they had not waived their First

                                                             6   Amendment rights under Janus in their authorization agreements because they did not know of

                                                             7   those rights yet, is without merit. Plaintiffs seek a broad expansion of the holding in Janus. Janus

                                                             8   does not apply here—Janus was not a union member, unlike the Plaintiffs here, and Janus did not

                                                             9   agree to a dues deduction, unlike the Plaintiffs here.”); Cooley II, 385 F. Supp. 3d at 1079 (finding

                                                            10   that “[t]he relationship between unions and their members was not at issue in Janus” and that

                                                            11   “Janus did not automatically undo Mr. Cooley’s agreement to be a member of the Union”).
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12          Ultimately, even where constitutional rights are concerned, changes in intervening law do
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   not invalidate binding contractual obligations, nor would they here. See Brady v. United States, 397
    ATTORNEYS




                                                            14   U.S. 742, 757 (1970); Dingle v. Stevenson, 840 F.3d 171, 174-176 (4th Cir. 2016). Janus does not

                                                            15   provide Wolf with a right to immediately terminate payroll deductions, and it likewise does not

                                                            16   invalidate the consent he gave to those deductions.

                                                            17          B.      The Supreme Court Has Not Applied a Heightened Waiver Analysis to
                                                                                Contractual Agreements Limiting First Amendment Rights
                                                            18
                                                            19          Conspicuously absent from Wolf’s opposition brief is any discussion of Cohen v. Cowles

                                                            20   Media Co., 501 U.S. 663 (1991), which UPTE cited in its motion to dismiss. MTD 10-11. As

                                                            21   Cohen makes clear, the First Amendment does not confer “a constitutional right to disregard

                                                            22   promises that would otherwise be enforced under state law.” 501 U.S. at 672; see also Smith II,

                                                            23   2019 WL 2476679, at *2; Anderson, 2019 WL 4246688, at *2-*3 (citing cases).

                                                            24          Cohen specifically addressed a contractual waiver of First Amendment rights, because it

                                                            25   concerned a promise not to reveal the identity of a confidential source. 501 U.S. at 669. But rather

                                                            26   than applying the heightened waiver standard Wolf argues for, the Court simply applied the general
                                                            27   law of promissory estoppel. 501 U.S. 669. And as in Cohen, the contractual obligation here

                                                            28   likewise rests on legal principles of general applicability.
                                                                                                                    7
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1          The cases cited by Wolf to argue that he could not have waived his rights are not analogous,

                                                             2   and instead address issues such as waiver of the right to counsel or due process rights. See Opp’n to

                                                             3   UPTE’s MTD 11; Johnson v. Zerbst, 304 U.S. 458 (1938); D.H. Overmyer Co. v. Frick Co., 405

                                                             4   U.S. 174 (1972); Ohio Bell Tel. Co. v. Pub. Utilities Comm’n, 301 U.S. 292 (1937). Thus, Wolf is

                                                             5   incorrect when he argues that there is somehow a heavier burden here, and certainly Wolf’s signed

                                                             6   membership agreement is sufficient to establish that he has no First Amendment claims.

                                                             7          C.      Even Applying a Heightened Waiver Analysis, Wolf Waived His Rights When
                                                                                He Signed UPTE’s Membership Agreement
                                                             8

                                                             9          Even assuming that some heightened waiver standard applies, Wolf’s claims still fail

                                                            10   because he entered into a voluntary, affirmative written dues agreement that unambiguously

                                                            11   authorized payroll deductions.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12          Janus itself describes the standard that must be met for a nonmember to waive his or her
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   First Amendment rights—the individual must “affirmatively consent[] to pay,” which is precisely
    ATTORNEYS




                                                            14   what Wolf did here. 138 S. Ct. at 2486. “By agreeing to pay, nonmembers are waiving their First

                                                            15   Amendment rights . . . .” Id. Without question, Wolf consented before he had any dues deducted

                                                            16   from his paychecks, fully satisfying any requirements under Janus, and Wolf does not contend

                                                            17   otherwise.

                                                            18          Importantly, Janus focuses on the individual’s consent to pay, not the individual’s
                                                            19   knowledge of the law, since it is agreeing to pay that is the voluntary and knowing action taken.

                                                            20   This is consistent with Brady, where the waiver of rights was found to have been voluntary,

                                                            21   knowing and intelligent when it was made “in light of the then applicable law.” 397 U.S. at 757.

                                                            22          And as UPTE pointed out in its motion to dismiss, no magical invocation of the First

                                                            23   Amendment is required even assuming the membership agreement restricted Wolf’s free speech

                                                            24   rights. Perricone v. Perricone, 292 Conn. 187, 210, 210 n. 22 (2009). The newspaper’s promise in

                                                            25   Cohen was binding without an invocation or explicit acknowledgement of First Amendment rights,

                                                            26   and so too here the membership authorization was clear and unambiguous that Wolf was agreeing
                                                            27   to continuing payroll deductions, which could be cancelled only during the appropriate window

                                                            28   period. Accordingly, like in the other district court cases, the court should find that Wolf’s
                                                                                                                    8
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   membership agreement has always been valid.

                                                             2          D.      California Government Code Section 1157.12 Superseded UPTE’s Collective
                                                                                Bargaining Agreement with Regard to Cancellation of Deductions
                                                             3

                                                             4          Wolf also argues that the collective bargaining agreement (CBA) provision stating that an

                                                             5   employee can cancel dues deductions “at any time” by notifying the University of California (UC)

                                                             6   means he should be able to end deductions immediately, notwithstanding the membership

                                                             7   agreement. Opp’n to UPTE’s MTD 10-11. This is incorrect.

                                                             8          First, contrary to Wolf’s claim, the CBA between UPTE and UC expired after September

                                                             9   30, 2017, so was not in effect at the time Wolf sought to cancel the payroll deductions. See Opp’n

                                                            10   to UPTE’s MTD 11 n.2; Request for Judicial Notice (RJN), Exh. A, ECF No. 47-1; Current

                                                            11   Contract for Research Support Professionals Unit, University of California, https://ucnet.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   universityofcalifornia.edu/labor/bargaining-units/rx/contract.html (last visited Sept. 11, 2019).
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13          More importantly, the CBA terms were superseded by the enactment of California
    ATTORNEYS




                                                            14   Government Code section 1157.12 (West 2019), which was signed by the governor and became

                                                            15   law on June 27, 2018. See Act of June 27, 2018, 2018 Cal. Legis Serv. Ch. 53 (West) (California

                                                            16   Senate Bill 866). Under section 1157.12, payroll deductions authorized by an employee “may be

                                                            17   revoked only pursuant to the terms of the employee’s written authorization.” Accordingly, to the

                                                            18   extent the CBA terms had any continuing force, they no longer did as of June 27, well before Wolf
                                                            19   sought to cancel his deductions in November 2019. FAC ¶¶ 15-24.

                                                            20   III.   Enforcement of an Agreement Between Private Parties Is Not State Action

                                                            21          To assess whether there is “state action” for purposes of an action under 42 U.S.C. § 1983,

                                                            22   courts look to the “source of the alleged constitutional harm.” Ohno v. Yasuma, 723 F.3d 984, 995

                                                            23   (9th Cir. 2013). Contrary to Wolf’s argument, UC’s continued payroll deductions do not create

                                                            24   state action, because the alleged harm here is the continuation of deductions pursuant to the

                                                            25   membership agreement, not a compulsion imposed by UC or the State of California. Put slightly

                                                            26   differently, the terms of Wolf’s membership in UPTE are not attributable to any state actor,
                                                            27   because those terms are set internally by the union and its members; they are a matter of private

                                                            28   agreement, not state policy. See Messman v. Helmke, 133 F.3d 1042, 1044 (7th Cir. 1998) (“In
                                                                                                                 9
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   general, a union is not a state actor. . . . Therefore, a union’s internal governing rules usually are

                                                             2   not subject to First Amendment prohibitions.”).

                                                             3          Finding that enforcement of Wolf’s membership agreement is not state action is consistent

                                                             4   with section 1983 precedent. In Roberts v. AT&T Mobility LLC, 877 F.3d 833 (9th Cir. 2017), for

                                                             5   example, the Ninth Circuit held that enforcement of an arbitration agreement between private

                                                             6   parties does not constitute state action, even if the agreement allegedly violates constitutional

                                                             7   rights. Although plaintiffs claimed that compelling arbitration violated their First Amendment right

                                                             8   to petition the government, there was no state action for purpose of section 1983, because “private

                                                             9   parties draft adhesive consumer arbitration clauses, not governments.” Id. at 844 (quotation marks

                                                            10   and citation omitted). No federal law required the plaintiffs to waive their First Amendment rights,

                                                            11   and “there is no state action simply because the state enforces [a] private agreement.” Id.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12          This issue was likewise addressed extensively in Belgau II, where the court rejected claims
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   by former union members that their First Amendment rights were violated because of the one-year
    ATTORNEYS




                                                            14   dues payment commitments they signed. Belgau II, 359 F.3d at 1006, 1015. The court found that

                                                            15   the “claimed deprivation did not result [from] the exercise of some right or privilege or by a rule of

                                                            16   conduct imposed by the State” but instead the plaintiffs’ dispute was “whether the agreements they

                                                            17   signed are valid.” Id. at 1012. But the Belgau II plaintiffs “fail[ed] to show that the contents of the

                                                            18   agreements are in any way attributable to the State,” since there was no dispute that the “State
                                                            19   Defendants did not play any role in drafting or in the formation of the agreements here.” Id. So too

                                                            20   here, Wolf is unable to show that UPTE’s membership agreement or his choice to sign it is the

                                                            21   product of actions by any governmental entity or individual, and there is no state action under

                                                            22   section 1983.1

                                                            23          Nor does the characterization of dues deduction authorizations as assignments under the

                                                            24   National Labor Relations Act, or the law of other states, change the fact that it is binding on Wolf.

                                                            25   See Opp’n to UPTE’s MTD 13-14. Again, when Wolf signed UPTE’s membership agreement, he

                                                            26   1
                                                                  By contrast, the cases Wolf cites to claim that UPTE’s position on state action would “overturn a
                                                            27   host of Supreme Court decisions” all involve mandatory agency fees imposed pursuant to statutory
                                                                 authority. Opp’n to UPTE’s MTD 15-16 (citing Janus; Knox; Chicago Teachers Union, Local No.
                                                            28   1. v. Hudson, 475 U.S. 292 (1986); and Abood v. Bd. of Educ., 431 U.S. 209 (1977)).
                                                                                                                  10
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   voluntarily and affirmatively consented to continued deductions unless he cancelled within the

                                                             2   specified 30-day period, creating a contractual obligation. UC’s role in making the deduction was

                                                             3   purely ministerial, and such administrative action is not state action. Belgau II, 359 F. Supp. 3d at

                                                             4   1013-14.

                                                             5   IV.    Wolf Did Not, and Cannot, Plead that California Government Code Section 3583 Was
                                                                        Applied to Him
                                                             6

                                                             7          Finally, Wolf continues to argue he has a claim for declaratory relief against California

                                                             8   Government Code section 3583 but cannot identify how section 3583 applies to him or resulted in

                                                             9   the infringement of his First Amendment rights. This deficiency in the FAC is a further reason

                                                            10   Count II should be dismissed.

                                                            11          First, Wolf seems to read section 3583 far more expansively than its terms in an effort to
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   have the law declared unconstitutional. As it is relevant here, section 3583 states that
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   “[p]ermissible forms of organizationl security shall be limited to . . .”:
    ATTORNEYS




                                                            14
                                                                        (a) An arrangement pursuant to which an employee may decide whether or not to join
                                                            15          the recognized or certified employee organization, but which requires the employer
                                                                        to deduct from the wages or salary of any employee who does join, and pay to the
                                                            16          employee organization which is the exclusive representative of that employee, the
                                                                        standard initiation fee, periodic dues, and general assessments of the organization for
                                                            17          the duration of the written memorandum of understanding. This arrangement shall
                                                                        not deprive the employee of the right to resign from the employee organization within
                                                            18          a period of 30 days prior to the expiration of a written memorandum of understanding.

                                                            19   (Emphasis added).2 The text is explicit that the “arrangement” a union could negotiate is that if an

                                                            20   employee joins as a union member, the employee must continue to pay dues during the life of the

                                                            21   union contract—”for the duration of the written memorandum of understanding.” Cal. Gov’t Code

                                                            22   § 3583(a). This is what is called “maintenance of membership” in California labor law and

                                                            23   elsewhere. See Cal. Gov’t Code § 3513(i) (West 2019); Cal. Statewide Law Enforcement Ass’n,

                                                            24   PERB Decision No. 2089-S (Cal. Public Employment Relations Bd. Dec. 31, 2009), 2009 WL

                                                            25   8154981; Colonie Fiber Co. v. NLRB, 163 F.2d 65, 65 (2d Cir. 1947); Horwath v. NLRB, 539 F.2d

                                                            26   1093, 1095 (7th Cir. 1976). But that is the extent of section 3583’s application, and it does not
                                                            27   2
                                                                  As UPTE noted in its Motion to Dismiss, Wolf does not challenge California Government Code
                                                                 section 3583(b), which no one disputes is unconstitutional after Janus because it authorizes
                                                            28   mandatory agency fees.
                                                                                                                11
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1   authorize anything more or address membership agreements such as the one Wolf signed here.

                                                             2          Second, and more importantly, Wolf has never articulated how section 3583 has affected

                                                             3   him, let alone resulted in the violation of his First Amendment rights. As UPTE made clear through

                                                             4   its Request for Judicial Notice, it has not negotiated a “maintenance of membership” provision

                                                             5   with UC, and therefore section 3583 does not apply here. RJN, Exh. A. In his opposition brief,

                                                             6   Wolf does not dispute that this is the case, and nowhere does he plead that UPTE negotiated

                                                             7   contract language creating a maintenance of membership requirement under section 3583.

                                                             8   Moreover, the entire time that Wolf was a member of UPTE—from April 2018 to February 2019—

                                                             9   UPTE’s contract with UC was expired and any maintenance of membership requirement would not

                                                            10   have applied. See RJN, Exh. A; Current Contract for Research Support Professionals Unit,

                                                            11   University of California, https://ucnet.universityofcalifornia.edu/labor/bargaining-
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   units/rx/contract.html (last visited Sept. 11, 2019). Accordingly, Wolf has no standing to challenge
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13   section 3583 and likewise has not stated a claim for relief against the law.
    ATTORNEYS




                                                            14          Lastly, Wolf makes arguments regarding California Government Code section 1157.12

                                                            15   (West 2019), but when he amended his complaint, Wolf dropped all allegations and demands for

                                                            16   relief regarding section 1157.12. Compare FAC ¶¶ 34-37, Prayer for Relief with Complaint ¶¶ 35,

                                                            17   41, Prayer for Relief, ECF No. 1. Since he is no longer challenging section 1157.12, there is no

                                                            18   need to address section 1157.12’s validity, but even if there were, the law “on its face, does not
                                                            19   violate the First Amendment” and merely requires California public employers to make deductions

                                                            20   according to the information provided by unions and the authorization signed by the individual.

                                                            21   Babb, 2019 WL 2022222, at *17. Again, holding Wolf to his voluntary agreement to pay fees for

                                                            22   union representation does not violate the First Amendment, nor would section 1157.12 for

                                                            23   instructing public employers to make deductions according to such agreements.

                                                            24   ///

                                                            25   ///

                                                            26   ///
                                                            27   ///

                                                            28   ///
                                                                                                                   12
                                                                                  DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
                                                             1                                           CONCLUSION

                                                             2          For the foregoing reasons, Wolf cannot state a claim that his First Amendment rights were

                                                             3   violated, and the First Amended Complaint should be dismissed without leave to amend.

                                                             4

                                                             5                                                         Respectfully Submitted,

                                                             6                                                         LEONARD CARDER, LLP

                                                             7

                                                             8   DATED: September 13, 2019                  By:                /s/ Arthur Liou
                                                                                                                       Arthur Liou
                                                             9                                                         Julia Lum
                                                                                                                       Danica Li
                                                            10
                                                                                                                       Attorneys for Defendant
                                                            11                                                         UPTE-CWA Local 9119
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13
    ATTORNEYS




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                                  13
                                                                                DEF. UPTE’S REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS FAC
